Ogden, J.—This
suit was brought in the court below against three defendants, and judgment was rendered against all by default. The citation served upon each contained the name of the one defendant only upon whom the same was served. Such a citation is not a sufficient compliance with Article 1431, Paschal’s Digest, as decided in the cases of Burleson v. Henderson, 4 Texas, 51; Anderson v. Brown, 16 Texas, 554; Battle v. Eddy, 31 Texas, 369, and Rogers v. Green, decided at the last term of this court, to support a judgment by default. The judgment is therefore reversed and the cause remanded.
Reversed and remanded.